Case 1:17-cv-03296-PKC Document 89 Filed 05/31/19 Page 1 of 2
Case 1:17-cv-03296-PKC Document 88 Filed 05/30/19 Page 1 of 2

; Ryan Smith
Ryan@NCLawyerNow.com
L. AW Direct: 919-809-3307

May 30, 2019 ae
[2 Af gD

Honorable P. Kevin Castel, U.S.D.J. ar fil
Daniel Patrick Moynihan =< J

United States Courthouse
500 Pearl Street, Room 24B

0
New York, NY 10007 fi

Re: In Re Fyre Festival Litigation, 17-cv-3296 (PKC) p

 

Dear Judge Castel:

Defendant Jeffrey Atkins respectfully submits this letter requesting the continuing
adjournment of this matter’s next Status Conference which Your Honor’s Order from April 1,
2019 set for June 12, 2019, at 11:30 AM in Courtroom 11D. [ECF DKT. No. 86 is attached as
Exhibit 1.] In support of this request, Mr. Atkins shows the Court:

- On July, 13, 2018, the Court stayed Discovery in this matter. [DKT. No. 59]

- Both Mr, Atkins’s and co-defendant Grant Margolin’s separate motions to dismiss
pursuant to Fed. R. Civ. P. 12(b)(6) are currently pending. [ECF DKT. Nos. 71-78]

- Previous settlement discussions have not been successful and there are no prospects
for settlement on the horizon.

- Upon consultation both Plaintiffs’ Counsel and Counsel for Mr. Margolin do not
oppose this motion,

For these reasons, Mr. Atkins respectfully requests that the Court adjourn this Status
Conference to a date approximately thirty (30) days after Your Honor rules on both Mr. Atkins’s
and Mr. Margolin’s motions to dismiss.

Mr. Atkins appreciates the Court’s consideration of this matter.

3737 Glenwood Ave, #100 » Raleigh, NC 27612 « F: 919-573-6026

 
Case 1:17-cv-03296-PKC Document 89 Filed 05/31/19 Page 2 of 2
Case 1:17-cv-03296-PKC Document 88 Filed 05/30/19 Page 2 of 2

Respectfully submitted,

s/ Ryan Smith
Ryan Smith

Counsel for Defendant Jeffrey Atkins

cc: Ben Meiselas, Esquire (via ECF)

cc: Grant Margolin (via e-mail)

3737 Glenwood Ave, #100 » Raleigh, NC 27612 + F: 919-573-6026

 
